Citation Nr: 0907109	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  04-27 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for prostate cancer, 
including as due to exposure to herbicides (Agent Orange).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Law Clerk


INTRODUCTION

The Veteran had active duty military service from February 
1968 to December 1969.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an August 2003 
rating determination by the Regional Office (RO) of the 
Department of Veterans Affairs (VA) in St. Louis, Missouri.  
The Veteran withdrew his request for a hearing in a letter 
received in August 2004.


FINDINGS OF FACT

1. The Veteran did not set foot on land in the Republic of 
Vietnam during his active duty service.

2. The competent medical evidence demonstrates that prostate 
cancer did not manifest during the Veteran's active duty 
service or for many years thereafter and is not otherwise 
related to his active duty service.


CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by the 
Veteran's active duty service, nor may it be presumed to be 
due to service or any herbicide (Agent Orange) exposure 
therein.  38 U.S.C.A. §§ 1101, 1110, 1116, 5107(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the Veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim decided herein.  A March 2003 letter 
expressly told him to provide any relevant evidence in his 
possession.  See Pelegrini II, 18 Vet. App. at 120.  

After careful review of the claims folder, the Board finds 
that a letter dated in March 2003 partially satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this regard, the March 2003 letter advised the 
Veteran what information and evidence was needed to 
substantiate the claim decided herein.  The letter also 
requested that he provide enough information for the RO to 
request records from any sources of information and evidence 
identified by the Veteran, as well as what information and 
evidence would be obtained by VA, namely, records such as 
medical records, employment records, and records from other 
Federal agencies.  

The Board notes that the March 2003 letter was sent to the 
Veteran prior to the August 2003 rating decision.  The VCAA 
notice with respect to the elements addressed in this letter 
was therefore timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Although the Veteran was not provided with this 
notice, the Board finds any related error to be 
nonprejudicial to the Veteran.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  In this regard, the Board has 
concluded that a preponderance of the evidence is against the 
Veteran's claim.  Any questions as to the appropriate 
disability rating or effective date to be assigned have 
therefore been rendered moot, and the absence of notice on 
these two elements of a service connection claim should not 
prevent a Board decision.  

The Board finds that VA has also fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claim and 
providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2008).  In this regard, 
the Veteran's service treatment and personnel records are 
associated with the claims folder, as are relevant VA 
treatment records.  Private treatment records from The Cancer 
Institute are also of record. 

The Veteran's representative has asked that deck logs from 
the Veteran's ship be obtained to verify that the ship 
entered port in Vietnam.  However, based on the Veteran's 
statements and other evidence currently in the record, the 
Board finds that such a request is not warranted.  First, the 
Board notes that the Veteran has not expressly stated that 
his ship docked in Vietnam.  In a September 2003 letter, the 
Veteran stated that since his ship carried men and supplies, 
it would have had to dock at some point.  However, the 
Veteran has not detailed any specific docking or subsequent 
disembarkation that would warrant verification through 
records such as the ship's deck logs.  Further, the Veteran 
has already provided information pertaining to the ship's 
history which indicates the ship off loaded men and supplies 
in Vietnam in 1964, but did not dock or land in Vietnam 
during the Veteran's period of service.  According to a 
description of the ship's operations obtained by the 
Veteran's representative from the internet, the Veteran's 
ship was part of an amphibious ready group off the coast of 
Vietnam during the Veteran's period of service.  Another 
description of the ship provided by the Veteran's 
representative lists the Veteran's ship as an "LSD," or 
"landing ship dock," equipped with well decks for floating 
landing vehicles until they are released from the stern of 
the ship.  Finally, the Veteran's representative noted in a 
February 2003 letter that deck logs would not state which 
personnel went ashore.  Since the primary question at issue 
in this case is whether this particular Veteran set foot on 
land in Vietnam, the Board finds that a remand for 
acquisition of the ship's deck logs is unnecessary. 

The Veteran has not identified any additional relevant, 
outstanding records that need to be obtained before deciding 
his claim. 

A VA examination was not provided in conjunction with the 
Veteran's claim, and the Board notes that the evidence of 
record does not warrant one because there is sufficient 
competent medical evidence to decide his claim.  See 
38 C.F.R. § 3.159(c)(4) (2008).  VA has a duty to provide a 
VA examination when the record lacks evidence to decide the 
Veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and 
(3) some indication that the claimed disability may be 
associated with the established event, injury, or disease.  
Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
In the present case, as discussed below, there is nothing in 
the record other than the Veteran's own lay statement 
suggesting a link between his prostate cancer and military 
service.  In light of the absence of any evidence of in-
service injuries or complaints, or competent evidence 
suggesting a link between his current disability and service, 
VA is not required to provide him with a VA examination in 
conjunction with his claim.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

II. Analysis

The Veteran asserts that he is entitled to service connection 
for prostate cancer as a result of exposure to herbicides 
(Agent Orange) during his service in Vietnam.  Having 
carefully considered the Veteran's claim in light of the 
record and the applicable law, the Board concludes that the 
preponderance of the evidence is against his claim and 
service connection must therefore be denied.

Generally, service connection may be established in one of 
three ways.  First, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2008).  That an injury occurred in service 
alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b) 
(2008).  Second, for certain chronic diseases, service 
connection is presumptively granted when the disease is 
diagnosed within one year of separation. 38 C.F.R. §§ 3.307, 
3.309 (2008).  Finally, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).

Additionally, a disease associated with exposure to certain 
herbicide agents will be presumed to have been incurred in 
service even though there is no evidence of that disease 
during the period of service at issue.  38 U.S.C.A. § 1116(a) 
(West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2008).  A 
veteran who served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2008).

Diseases associated with such exposure include: chloracne or 
other acneform diseases consistent with chloracne; Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes); Hodgkin's disease; multiple myeloma; non- 
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

These diseases shall have become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year, and respiratory cancers 
within 30 years, after the last date on which the Veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii) (2008).  The 
last date on which such a veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
Vietnam era.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994).  See also 61 Fed. Reg. 41,442, 41,449 and 57,586, 
57,589 (1996).  A list of specific conditions not having a 
positive association was published by the Secretary in 2003.  
See Notice, 68 Fed. Reg. 97, 27630-27641 (May 20, 2003).

In Haas v. Nicholson, 20 Vet. App. 257 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that service in 
the Republic of Vietnam as outlined in 38 C.F.R. 
§ 3.307(a)(6)(iii) could be presumed for all recipients of 
the Vietnam Service Medal in the absence of any contradictory 
evidence.  VA appealed this decision to the U.S Court of 
Appeals for the Federal Circuit (Federal Circuit) and stayed 
the adjudication of herbicide cases affected by the Haas 
decision.  In Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), 
the Federal Circuit concluded that the Court erred in not 
deferring to VA's interpretation of 38 C.F.R. 
§ 3.307(a)(6)(iii), which states that in order to be afforded 
the presumption of exposure to herbicides including Agent 
Orange, a veteran must have actually set foot in the Republic 
of Vietnam.  The case was appealed to the United States 
Supreme Court, but certiorari was denied, resulting in a 
final ruling that the presumption of herbicide exposure only 
applies to veterans who set foot in the Republic of Vietnam 
between January 9, 1962, and May 7, 1965.  See 38 C.F.R. 
§ 3.307(a)(6)(iii); see also 77 U.S.L.W. 3267 (Jan. 21, 2009) 
(No. 08-525) (denying certiorari).

In this case, the preponderance of the evidence is against a 
finding that the Veteran set foot in the Republic of Vietnam 
during his active duty service.  Primarily, the Board notes 
that the Veteran himself has not stated that he set foot in 
Vietnam.  The Veteran did state in a July 2004 letter that he 
served "in country."  He also stated in a September 2003 
letter that in order to get men and supplies off the ship, it 
would have "had to dock at some point."  However, the 
Veteran has not stated that he ever disembarked from the 
ship, nor has he described a particular situation when he set 
foot on land in Vietnam.  

The Veteran's representative stated in a September 2004 
letter that the Veteran claims he set foot on land; however, 
the Veteran's own statements and the rest of the record 
contradict this statement.  Further, the representative's 
statement does not provide any related details or describe a 
particular set of circumstances when the Veteran set foot on 
land in Vietnam.  Thus, the Board finds the representative's 
statement is not credible and has no probative value for 
determining whether the Veteran is entitled to a presumption 
of exposure to herbicides.

The objective evidence of record also supports the Board's 
conclusion that presumption of exposure is not warranted.  
Neither the Veteran's service treatment records nor his 
personnel records establish that he set foot on land in 
Vietnam.  According to his DD-214, the Veteran's military 
occupational specialty (MOS) was a boiler technician.  This 
specialty does not imply that the Veteran would have normally 
disembarked if the ship was docked.  Finally, as discussed 
with regard to the ship's deck logs above, the history and 
description of the Veteran's ship and its service does not 
support a finding that the Veteran set foot in Vietnam while 
he was assigned to the ship.

The Board notes that the Veteran submitted a survey in June 
2003 regarding his Agent Orange exposure.  In that survey, 
the Veteran stated among other things that he was in an area 
where Agent Orange was sprayed.  However, the Veteran did not 
offer any details to support this statement.  Additionally, 
such a general statement does not indicate that the Veteran 
set foot on land in Vietnam. 

In sum, after considering the subjective and objective 
evidence of record, the Board has not found any competent and 
credible evidence that the Veteran ever set foot on land in 
the Republic of Vietnam during his active duty service.  As 
such, the Veteran is not entitled to a presumption of 
herbicide exposure under 38 C.F.R. § 3.307(a)(6) and service 
connection for prostate cancer may not be presumed on that 
basis.

Although the presumption of herbicide exposure does not apply 
in this case, the Veteran's claim does not necessarily fail.  
In Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir.1994), 
the United States Court of Appeals for the Federal Circuit 
held that when a veteran is found not to be entitled to a 
regulatory presumption of service connection for a given 
disability, the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis.  As such, the Board must not only determine 
whether the Veteran has a disability which is recognized by 
VA as being etiologically related to prior exposure to 
herbicide agents that were used in Vietnam, see 38 C.F.R. § 
3.309(e), but must also determine whether his current 
disability is the result of active service under 38 U.S.C.A. 
§ 1110 and 38 C.F.R. §§  3.303, 3.307, 3.309.

In this case, there is no indication the Veteran's prostate 
cancer began during his active duty service or within the one 
year presumptive period.  The Veteran's service treatment and 
personnel records are negative for complaints or diagnoses 
related to the Veteran's prostate.  Further, the Veteran 
himself has not stated that his prostate cancer began during 
his active duty service or shortly thereafter.  The first 
medical diagnosis in the record relating to the Veteran's 
prostate cancer is a diagnosis made during a routine test in 
June 2002, more than 30 years after the Veteran's separation 
from service.

Additionally, there is no competent evidence that the 
Veteran's current prostate cancer is related to his active 
duty service.  The Veteran's claims file contains VA and 
private treatment records related to his prostate cancer but 
none suggest the disease is related to his military service 
or Agent Orange exposure therein.  The Board acknowledges the 
Veteran's own statements that his prostate cancer is caused 
by Agent Orange exposure.  However, as a layperson, he is not 
competent to draw such a conclusion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992) (stating that 
laypersons are not competent to offer medical opinions).  The 
lack of an etiological opinion relating the Veteran's 
prostate cancer to his active duty service weighs heavily 
against his claim, as this is a required element in a non-
presumptive service connection claim when there is no 
evidence of in-service incurrence or continuity of 
symptomotology.

The evidence of record, as discussed above, demonstrates that 
the Veteran did not experience symptoms associated with 
prostate cancer for more than thirty years after his 
discharge from service, and it has not been contended 
otherwise.  Additionally, there is no indication the 
Veteran's current prostate cancer is related to his active 
duty service.  As such, the Board finds that a preponderance 
of the evidence is against the Veteran's claim.  Therefore, 
the benefit-of-the-doubt rule does not apply and service 
connection must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for prostate cancer is 
denied.

____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


